Election/Restrictions
1.	Independent claims 11, 16 and 20 are allowable. Claims 13 and 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species 1-5, as set forth in the Office action mailed on 2/19/21, is hereby withdrawn and claims 13 and 21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Wakeman on 6/4/2022. 

The application has been amended as follows: 
The following claim has been amended:

23. 	(Currently amended) The method according to claim 22, 
wherein the the first composite material includes first reinforcing fibers having a first stiffness, and 
wherein the at least one the second composite material includes second reinforcing fibers having a second stiffness different than the first stiffness.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 11, applicant has added some of the subject matter of claim 19, previously indicated as allowable and objected to into claim 11. The prior art of record fails to disclose the method of joining a first aircraft component to a second aircraft component comprising a connector having a first body, a second body materially bonded to a first face of the first body, and a third body materially bonded to a second face of the first body, in combination with all other claimed limitations.  This is because the instant application requires a first, second and third layer to be stacked and  materially bonded by curing, as best described in paragraph 0074 of the specification and can be seen from Figured 6-7 of the drawings of the instant application.  Additional prior art considered includes Hackenberg et al. (US 2020/0062371) which teaches the stacking of components [Figure 2 in Hackerberg et al.]. However, Hackenberg et al. fails to disclose the method comprising a connector and being materially bonded.  Bradley et al. (US 2019/0003504) also disclose components that are stacked and materially bonded by a sealant and curing. However, Bradley fails to disclose the method of joining a first aircraft component to a second aircraft component comprising a connector having a first body having a first face and a second face, a second body materially bonded to the first face, and a third body materially bonded to the second face, in combination with all other claimed limitations.   In addition there is no motivation to modify the prior art of record to include the recited method.

Regarding to claims 16, applicant has overcome the 112 rejection previously indicated, which was the only rejection of record.  Claims 16 is therefore allowed. The prior art of record fails to disclose the method of joining a first aircraft component to a second aircraft component comprising a connector comprising a body having a first through opening and a second through opening, at least one second body having a first through opening and a second through opening, and a separation sheet compressed between the first body and each of the at least one second body, in combination with all other claimed limitations set forth by the independent claim.  In addition there is no motivation to modify the prior art of record to include the recited method.

Regarding to claims 20, applicant has overcome the 112 rejection previously indicated, which was the only rejection of record.  Claims 20 is therefore allowed. The prior art of record fails to disclose the method of joining a first aircraft component to a second aircraft component comprising a connector comprising a first body having a first through opening and a second through opening attached to at least one second body having a first through opening and a second through opening and while the first through openings are connected to the first aircraft component and the second through openings are connected to the second aircraft component, breaking the first body without breaking the at least one second body.  In addition there is no motivation to modify the prior art of record to include the recited method. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726